IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                         December 4, 2009
                                     No. 08-10714
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

TOMMY SMITH, IV,

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                           USDC No. 3:07-CR-267-ALL


Before WIENER, DeMOSS, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Tommy Smith, IV, appeals his sentence of 110 months of imprisonment
for possession of a firearm by a convicted felon. Smith argues that the district
court erred by imposing a four-level enhancement pursuant to U.S.S.G.
§ 2K2.1(b)(6) because a preponderance of the evidence did not establish that
Smith possessed the firearm in connection with his possession of narcotics.
Smith asserts that the 2006 amendments to § 2K2.1 and its application notes



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                  No. 08-10714

added a requirement that the firearm be in close proximity to the narcotics and
possess a relationship with the narcotics felony.
        We have recently noted that the 2006 amendment to the guideline
reinforces this court’s precedent. See United States v. Anderson, 559 F.3d 348,
357 & n.16 (5th Cir.), cert. denied, 129 S. Ct. 2814 (2009). Under that precedent,
Smith’s firearms were readily available to protect the narcotics that Smith had
hidden in a different air conditioning vent less than ten feet away, and had the
potential to facilitate his drug-related activities. See United States v. Condren,
18 F.3d 1190, 1200 (5th Cir. 1994); § 2K2.1, comment. (n.14(A)). In light of
Condren, in which the firearm at issue was locked in a desk drawer, the fact that
Smith would have to unlatch two thumb latches to reach the firearms in the vent
did not make the firearms unavailable. See Condren, 18 F.3d at 1191 n.1, 1199-
1200.    Moreover, it was within the district court’s province to credit the
testimony of the police officer that Smith had admitted having the guns to
protect the narcotics. See United States v. Sotelo, 97 F.3d 782, 799 (5th Cir.
1996); see also 18 U.S.C. § 3742(e). Similarly, it was within the province of the
district court to find not credible Smith’s testimony he did not admit to the
officer that he had the guns to protect the drugs. Smith has failed to show that
the district court’s conclusion that Smith had the firearms to protect the
narcotics was implausible in light of the record as a whole. See Condren, 18 F.3d
at 1199. Thus, Smith failed to show that the district court clearly erred in
imposing a four-level enhancement pursuant to § 2K2.1(b)(6). See id.
        Smith raises no challenge to the substantive reasonableness of his
sentence. See Gall v. United States, 552 U.S. 38, 51 (2007).
        AFFIRMED.




                                        2